 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 2
                                                                  Dec 11, 2019
 3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C



                        EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA,                  No. 2:14-cr-00152-SMJ-01
 5
                               Plaintiff,       ORDER DENYING
 6                v.                            DEFENDANT’S MOTION FOR
                                                RECONSIDERATION
 7   JASON C. YOUKER (01),

 8                             Defendant.

 9

10         On November 12, 2019, the Court dismissed Defendant Jason Youker’s

11   motion, brought under 28 U.S.C. § 2255, to vacate, set aside, or correct the

12   sentence this Court imposed after a jury convicted him of thirty-four counts

13   arising out of a significant drug-distribution conspiracy.1 ECF No. 726. Defendant

14   now moves the Court to reconsider its ruling. ECF No. 729. For the reasons that

15   follow, the Court finds Defendant has not established manifest error or injustice in

16   its ruling, has not come forward with new evidence warranting reconsideration,

17   and has not shown the governing law has changed in the interim. Accordingly, he

18   has failed to show that reconsideration is warranted, and the motion is denied.

19   1
       The Court’s November 12, 2019 Order dismissed Grounds Five and Six of the
     position, ECF No. 687. See ECF No. 726 at 8. The Court previously dismissed the
20   remaining seven grounds of Defendant’s petition without directing a response
     from the Government. See ECF No. 693.


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 1
 1                                 LEGAL STANDARD

 2         Because Defendant filed his motion for reconsideration within twenty-eight

 3   days after entry of judgment, the Court treats it as a motion to alter or amend the

 4   judgment under Federal Rule of Civil Procedure 59(e). See Rishor v. Ferguson,

 5   822 F.3d 482, 489–90 (9th Cir. 2016); Am. Ironworks & Erectors, Inc. v. N. Am.

 6   Constr. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001).

 7         Altering or amending a judgment under Rule 59(e) “is an ‘extraordinary

 8   remedy’ usually available only when (1) the court committed manifest errors of

 9   law or fact, (2) the court is presented with newly discovered or previously

10   unavailable evidence, (3) the decision was manifestly unjust, or (4) there is an

11   intervening change in the controlling law.” Rishor, 822 F.3d at 491–92 (quoting

12   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)). A Rule 59(e)

13   motion “may not be used to raise arguments or present evidence for the first time

14   when they could reasonably have been raised earlier in the litigation.” Kona

15   Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000); accord

16   Rishor, 822 F.3d at 492.

17                                     DISCUSSION

18         Defendant’s motion for reconsideration does no more than allege error in

19   the Court’s legal and factual conclusions when it dismissed his petition. See, e.g.,

20   ECF No. 729 at 9 (“This Court needs to review the plain language set forth in




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 2
 1   ground two and consider the law and relevant facts.”). He reiterates the same

 2   arguments raised in the original petition but fails to present a sufficient basis to

 3   find those conclusions were the result of manifest errors of law or fact. See Rishor,

 4   822 F.3d at 491–92. And although Defendant evidently takes issue with the

 5   Court’s legal rulings, he fails to persuasively establish that they were manifestly

 6   unjust. Id.; see also ECF No. 729 at 15. Finally, Defendant has not come forward

 7   with newly discovered or previously unavailable evidence or directed the Court to

 8   an intervening change in the law. See Rishor, 822 F.3d at 491–92. Accordingly,

 9   Defendant fails to establish a sufficient basis for the Court to reconsider its prior

10   rulings dismissing his petition. Defendant likewise fails to establish that

11   reasonable jurists could differ as to the resolution of his constitutional claims, and

12   the Court therefore declines to reconsider the denial of a certificate of

13   appealability. See ECF No. 729 at 2; 28 U.S.C. § 2253(c); Slack v. McDaniel, 529

14   U.S. 473, 483–84 (2000).

15         Accordingly, IT IS HEREBY ORDERED:

16                Defendant’s Motion Pursuant to Federal Rule of Civil Procedure

17                59(e), ECF No. 729, is DENIED.

18   //

19   //

20   //




     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 3
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

 2   provide copies to pro se Petitioner, counsel for the Government, and the United

 3   States Marshals Service.

 4         DATED this 11th day of December 2019.

 5                     _________________________
                       SALVADOR MENDOZA, JR.
 6                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 4
